DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 22, 24, 29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Stinnett in US Patent 4186507 in view of Danziger in US Publication 2009/0308424.
Regarding Claim 16, Stinnett teaches a containment airlock, for working on a site on which radiological, asbestos, biological and/or chemical contamination occurs, comprising: a self-supporting frame, the frame being articulated so that it is expandable from a collapsed storage position (Figs. 4-9) and an extended work position (Fig. 1), a flexible containment shell that is configured to be removably assembled to the frame, wherein the flexible containment shell comprises panels (40) that are each configured to prevent contamination of an interior or an exterior of the containment airlock by radiological, asbestos, biological and/or chemical contamination throughout each panel (the fabric panels of Stinnett are inherently capable of preventing the entry of particles such as asbestos into the shelter), wherein the frame comprises a first collapsible plane frame (8/16/20/24), a second collapsible plane frame (10/18/22/26), and rigid single-piece reinforcing rods (4/6/12/14) that connect the first collapsible plane frame to the second collapsible plane frame, wherein each of the first collapsible plane frame and the second collapsible plane frame contains vertices (at 28/34) of the frame and articulated reinforcing rods (such as 20) that connect the vertices of the first collapsible plane frame to each other and the vertices of the second collapsible plane frame to each other, wherein each of the articulated reinforcing rods comprises a first rigid segment (such as 30), a second rigid segment (30) and at least one intermediate articulation (32) connecting the first rigid segment to the second rigid segment, wherein the rigid single-piece reinforcing rods connect the vertices of the first collapsible plane frame to the vertices of the second collapsible plane frame, wherein the first 
Stinnett is silent on the use of articulated rods on all four sides of the collapsible plane frames. Danziger teaches a self-supporting frame including a collapsible plane frame containing vertices (at 12) of the frame and articulated reinforcing rods (such as 26) that connect the vertices of the first collapsible plane frame to each other, wherein each of the articulated reinforcing rods comprises a first rigid segment (such as 6), a second rigid segment (6) and at least one intermediate articulation (4) connecting the first rigid segment to the second rigid segment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stinnett by using articulated rods on all four sides of each of the collapsible plane frames as taught by Danziger in order to allow the user to fold the device more compactly when not in use. 
Stinnett, as modified, inherently would teach that wherein each vertex of the first collapsible plane frame is connected to at least two articulated reinforcing rods so that each side of the first collapsible plane frame collapses when the frame moves from the extended work position to the collapsed storage position, wherein each vertex of the second collapsible plane frame is connected to at least two articulated reinforcing rods so that each side of the second collapsible plane frame collapses when the frame moves from the extended work position to the collapsed storage position, wherein each vertex of the first collapsible plane frame and each vertex of the second collapsible plane frame is configured to guide in rotation the segments of the articulated reinforcing rods relative to the vertex towards the inside of the frame when the frame moves from the extended work position to the collapsed storage position, and wherein each vertex of the first collapsible plane frame and each vertex of the second collapsible plane frame is configured to guide in rotation the segments of the articulated reinforcing rods relative to the vertex towards the outside of the frame when the frame moves from the collapsed storage position to the extended work position. 
Regarding Claim 17, Stinnett, as modified, teaches that the intermediate articulation of each articulated reinforcing rod is configured to rotate and to guide the first rigid segment of the reinforcing rod relative to the second rigid segment of the reinforcing rod towards the inside of the frame when the frame moves from the extended work position to the collapsed storage position, and wherein the intermediate articulation of each articulated reinforcing rod is configured to rotate and to guide the first rigid segment of the reinforcing rod relative to the second 
Regarding Claim 18, Stinnett, as modified, teaches that the intermediate articulation of each articulated reinforcing rod is located approximately in the middle of the articulated reinforcing rod. 
Regarding Claim 19, Stinnett, as modified, teaches that the intermediate articulation of at least one of the articulated reinforcing rods comprises a locking element (a “bolt” is well-known to be a lockable connecting member) configured to lock the position of the first rigid segment of the reinforcing rod relative to the position of the second rigid segment of the reinforcing rod. 
Regarding Claim 22, Stinnett, as modified, teaches that the intermediate articulation of each articulated reinforcing rod is configured to rotate and to guide the first rigid segment of the reinforcing rod relative to the second rigid segment of the reinforcing rod about a pivot link, and wherein at least one of the vertices is configured to rotate and to guide the first rigid segment of the articulated reinforcing rod relative to the vertex about a pivot link (see Fig. 9). 
Regarding Claim 24, Stinnett, as modified, teaches that at least one of the vertices comprises an internal end piece (28) configured to engage by cooperation of shapes (the flat shapes seen in Fig. 7) at least one segment of the articulated reinforcing rod connected to the vertex. 
Regarding Claim 29, Stinnett, as modified, teaches that the shell is configured to be assembled to the frame such that the frame is outside the shell (at least the corner pieces are outside the shell). 
Regarding Claim 33, Stinnett, as modified, teaches hooks (52) to removably attach the shell to the frame. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stinnett, as modified, as applied to Claim 16 above in view of Hotes et al. in US Publication 2013/0206197. Stinnett, as modified, is silent on the details of the intermediate articulation. Hotes teaches an articulated reinforcing rod including an intermediate articulation (see Fig. 19), wherein the intermediate articulation of at least one of the articulated reinforcing rods comprises a locking element (158) configured to lock the position of the first rigid segment of the reinforcing rod (24) relative to the position of the second rigid segment of the reinforcing rod (22), and wherein the intermediate articulation comprises a clevis and (150) wherein the locking element comprises a latch (156) that is free to move relative to the clevis between a locked position and an unlocked position of the articulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stinnett, as modified, by using a locking articulation as taught by Hotes in order to prevent unwanted folding of the device.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Stinnett, as modified, as applied to Claim 16 above in view of Ellen et al. in US Patent 6772458. Stinnett, as modified, is silent on the details of the vertices. Ellen teaches a containment airlock including vertices (116), wherein at least one of the vertices comprises a housing to partially house the first rigid segment (120) of an articulated reinforcing rod (117), wherein the housing is at least partially delimited by walls (145/146) configured to make the first rigid segment pivot relative to the vertex when the frame moves from the .
Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Stinnett, as modified, as applied to Claim 16 above in view of Ellen et al. in US Patent 6772458. 
Regarding Claim 25, Stinnett, as modified, is silent on the use of walled vertices. Ellen teaches a containment airlock including vertices (116), at least one of the vertices comprises at least one first side wall (146), a second side wall (145), a horizontal wall (143) and an internal wall (144), wherein the first side wall, the second side wall and the horizontal wall are orthogonal in pairs and intersecting each other, wherein the internal wall extends perpendicular to the horizontal wall, wherein each of the side walls has an approximately triangular external surface, wherein the internal wall comprises a first segment that extends parallel to the first lateral wall and a second segment that extends parallel to the second lateral wall (see Fig. 3D), each of the first segment and the second segment having an approximately triangular external surface, wherein the internal wall and the first side wall delimit a first internal housing for the first segment or the second segment of the articulated reinforcing rod (120), wherein the internal wall and the second side wall delimit a second internal housing for 
Regarding Claim 26, Stinnett, as modified, teaches (see Ellen) that the first collapsible plane frame is a horizontal plane support frame, wherein the second collapsible plane frame is a horizontal plane top frame, wherein the rigid single-piece reinforcing rods is the uprights of the frame.
Regarding Claims 27 and 28, Stinnett, as modified, teaches that the containment airlock has a generally parallelepiped shape when the frame is in the extended work position and the collapsed storage position.
Claims 30-32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinnett, as modified, as applied to Claims 16 and 29 above in view of Schofield in US Patent 4706551. Stinnett, as modified, is silent on the material for the shell. Schofield teaches an airlock including a shell (30) wherein the shell is made of a plastic material comprising cross-linked polyurethane and/or a vinyl polymer, such as polyvinyl chloride (“PVC”), and wherein the shell is made of a dust tight material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stinnett, as modified, by using a dust-tight PVC shell as taught by Schofield in order to prevent contamination leaks. Stinnett, as modified, is silent on the construction of the shell. However, it would have been obvious to one of In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Stinnett, as modified, as applied to Claim 16 above in view of Schofield in US Patent 4706551. Stinnett, as modified, is silent on the use of depressurization means or an airlock. Schofield teaches a containment airlock including depressurization means (“vacuum cleaners” configured to create a vacuum inside the airlock, relative to the air pressure outside the airlock. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stinnett, as modified, by adding depressurization means as taught by Schofield in order to prevent contamination of the area outside the airlock.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Stinnett, as modified, as applied to Claim 16 above in view of Kalnay in US Patent 7152614. Stinnett, as modified, is silent on the use of multiple airlocks. Kalnay teaches the use of a plurality of containment airlocks (2601) that are adjacent to each other and connected together, to form a containment zone, particular to protect against radiological, asbestos, biological and/or chemical contamination (see Fig. 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stinnett, as modified, by providing a plurality of airlocks .

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive.
With respect to the applicant’s arguments regarding the “vertices” recited in Claim 16: please see amended rejections set forth above. Stinnett teaches a frame including vertices (28/34) attached to the articulated elements of the device. Danziger further clearly teaches vertices (12) that are attached to two separate articulated reinforcing rods. The combination of the two devices will teach the vertices recited in the Claim.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Danziger is not relied upon for its intended use. Danziger merely teaches a frame of a collapsible structure that will fold to a smaller size when not in use. The advantages of using articulated rods on all four sides of the Stinnett device by modifying it as taught by Danziger are clear: the device will be capable of collapsing into a more compact volume.
With respect to the applicant’s arguments regarding the contamination prevention of the Stinnett device: fabric inherently acts as a barrier in both directions to the movement of particles such as asbestos. Indeed, the last year has taught us that a simple fabric mask can prevent the spread of biological contamination such as an airborne coronavirus. The fabric of a shelter such as that of Stinnett will provide the same protection in either direction (into or out of the shelter interior).
In response to applicant's argument that Stinnett does not teach the hooks recited in Claim 33, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The hooks 52 of the Stinnett device removably attach the fabric to the frame, no matter when during erection of the shelter they are installed.
The remainder of the Applicant’s arguments relies on the alleged shortcomings of the rejection of Claim 16 addressed above, presents no further arguments advancing the patentability of the dependent claims and as such, is not deemed persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636